Citation Nr: 1325073	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to include any residuals.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease.

4.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to Lyme disease.

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to Lyme disease.

7.  Entitlement to service connection for headaches, to include as secondary to Lyme disease.

8.  Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease.

9.  Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease.

10.  Entitlement to service connection for tinnitus, to include as secondary to Lyme disease.

11.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease. 

12.  Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease.

13.  Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease.

14.  Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease.

15.  Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease.


REPRESENTATION

Appellant represented by:	Dennis Patterson, Esq. 



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 6, 1981, to August 18, 1981, with additional service in the Army National Guard. 

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for Lyme disease, a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability.  In a March 2010 rating decision, the RO denied service connection for headaches, cognitive impairment, dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all to include as secondary to Lyme disease.  

In June 2011, the Board remanded these matters for further development.  In a February 2012 decision, the Board denied the Veteran's claimed issues of entitlement to service connection for Lyme disease as well as claimed secondary disorders to include a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system (to include chronic pain, and radial neuropathies of the feet and hands).

The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the February 2012 decision be vacated and remanded.  The appeal has now returned to the Board for further development.

In November 2012, the Board denied the issue of entitlement to service connection for hearing loss and remanded the issues of service connection for a cervical spine, lumbar spine, and tinnitus disabilities for additional development.  Additional VA examinations took place in January 2013.  A supplemental statement of the case (SSOC) for those issues was completed in February 2013 and the issues are also now before the Board. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As to the issue of service connection for Lyme disease, the Board notes that the record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in June 1984 while on duty with the National Guard.

However, the current evidence of record is unclear whether he currently has Lyme disease and/or residuals thereof.  In this regard, there is conflicting evidence as to whether the Veteran currently has Lyme disease or residuals thereof.  Some of the evidence reflects that the Veteran has tested negatively for Lyme disease and/or any residuals thereof (private treatment records dated in June 2007, July 2007, August 2007 and VA examination reports dated in April 2009, May 2009, and August 2011).  

On the other hand, the Board notes there is also evidence that he may still have the disease and/or residuals thereof.  A letter submitted by the Veteran's private treating physician in February 2011 acknowledged that although there was no direct evidence of central nervous Lyme disease, it was still possible that he had such disease even with a negative spinal fluid, negative current serology, and negative Magnetic Resonance Imagining (MRI) as none of them are 100 percent sensitive for Lyme encephalopathy of which there are a percentage of patients who do not improve with intravenous antibiotics.  A February 2008 record noted that the Veteran had disseminated Lyme disease in 1984, which was untreated for two months and that his 10 days of treatment with doxycycline was probably not adequate for disseminated Lyme disease.  

In a February 2012 letter, the private physician asserted that although a lumbar puncture on August 2007 was negative, a negative test by lumbar puncture does not completely exclude central nervous system Lyme disease.  She determined it was as likely as not that there is a connection between the Veteran's current level of disability, specifically his cognitive dysfunction, and his previous Lyme disease that he contracted while in the military in 1984.  The physician submitted a number of medical articles to support her theory.

The December 2012 JMR determined that the Board did not adequately discuss the February 2011 opinion from the Veteran' private physician, to include the identified medical literature on which she based her opinion. 

Because the record is still unclear whether the Veteran still has Lyme disease or any residual thereof, on remand he must be afforded another examination to reconcile the conflicting evidence and determine the nature and etiology of his current condition.

The Veteran contends that he has a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, a heart disability, splenomegaly, diffuse myelitis, an organic disease of the nervous system (to include chronic pain, and radial neuropathies of the feet and hands, all to include secondary to his Lyme disease.  These claims are inextricably intertwined with the Veteran's pending claim for service connection for Lyme disease as the resolution of that claim might have bearing upon the claims claimed as secondary to Lyme disease.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.   Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate specialist to ascertain the nature and etiology of any Lyme disease, to include any residuals thereof.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination and the examination report must reflect that such a review was completed.  This remand provides some of the factual background that the examiner must consider; however, the examiner must review the claims file in its entirety.

Any testing deemed necessary should be conducted to determine whether the Veteran has, or has had, Lyme disease and/or residuals thereof at any time since he filed his claim in September 2007.

Based on a review of the entire claims folder and the results of the examination, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, or has had, Lyme disease at any time since he filed his claim in September 2007.

If the VA examiner finds a Lyme disease diagnosis since September 2007, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Lyme disease identified is related to the June 1984 diagnosis of Lyme disease.  In the opinion, the VA examiner should specifically address the February 2011 and February 2012 opinions by the Veteran's treating physician and all accompanying medical literature. 

A rationale should be provided for any opinion or conclusion expressed and the examiner must address any contradictory evidence of record.

If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  In the event that the Veteran does not report for the scheduled examination, the claims file should be forwarded to an appropriate physician for an opinion as noted above based on the evidence in the claims file.

3.  Then, after ensuring any other necessary development has been completed (including any additional development/examination for the claims of service connection for secondary disorders based upon the outcome of the examination for Lyme disease), readjudicate the Veteran's claims on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


